Title: 8th.
From: Adams, John Quincy
To: 


       Mr. Adams, the Minister of another Parish, belonging to this Town changed with Mr. Shaw, and preached here in the forenoon, from Matthew XI. 21, 22. Wo unto thee Chorazin! wo unto thee Bethsaïda! for if the mighty works which were done in you, had been done in Tyre and Sidon, they would have repented long ago, in sackcloth and ashes. But I say unto you, it shall be more tolerable for Tyre and Sidon at the day of Judgment than for you. The discourse, was I thought very good; and had a proper Tendency to inculcate the moral duties. The Sermon in the afternoon, was upon Romans, XV. 3. For even Christ pleased not himself; we were told first, negatively; what was not the Sense, of these words; and then positively, what was. This is an old fashion, but, was in this Case, very proper. In former times a Minister would take, an hour to prove, negatively, that the Lord, was not Job, nor Satan, nor in short any thing but God. This absurd custom, is now I believe, universally abolished: but in this Case, it was very proper, to show what was not meant by the Text, because the passage, might be mis-construed; so as to raise the reproach of contradiction and inconsistency which has been so often laid to the Scripture. Mr. Adams held up the doctrine of mortification and self-denial, but at the same time disapproved of Hermitage, pilgrimages, penances &c. which could answer no End. He recommended self denial, when our important interests, or the good of our fellow Creatures required it.
      